DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 21-39 is/are objected to because of the following informalities:  
Claim 21, lines 6, 8, 9, 11, 17, and 19 recite “the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 23, lines 5 and 6 recite the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 24, line 3 recites “the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 25, lines 2, 3, and 4 recite “the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 26, lines 3 and 4 recite “the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 29, line 2 recites “locking element wherein” instead of “locking element, wherein” in order to be grammatically correct. 
Claim 30, line 2 recites “locking element wherein” instead of “locking element, wherein” in order to be grammatically correct. 

Claim 37, lines 1-2 recite “the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 38, line 1 recites “said arms” in line 1 instead of “the pair of radially extending arms” in order to be consistent with the previously used claim terminology.
Claim 38, line 2 recites “inner collet wherein” instead of “inner collet, wherein” in order to be grammatically correct. 
Claim 38, line 4 recite “the inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Claim 40, line 4 recites “said inner collet” instead of “the polyaxial inner collet” in order to be consistent with the previously used claim terminology. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inner collet actuator designed to engage the seat to activate the inner collet for movement into the operative position for clamping about the head of the bone screw to lock the inner collet and the seat to the head of said bone screw” in claim(s) 21-27 and 32-39.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 32-39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “comprising a uniaxial inner collet including a bearing surface corresponding to the truncated surface of the head of the bone screw, 
Claim 36 recites the limitation "the locking element" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 36 should instead recite “the inner collet actuator” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 37 recites the limitation "the tilt axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 37 should instead recite “a tilt axis” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 37 recites the limitation "the bearing surface of the uniaxial inner collet" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 37 should instead recite “a bearing surface of the inner polyaxial collet” and for the purpose of compact prosecution will be examined below under this assumption. 
Claim 38 recites the limitation "the uniaxial inner collet” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 38 
Claim 39 recites the limitation "the uniaxial inner collet" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 39 should instead recite “the inner polyaxial collet” and for the purpose of compact prosecution will be examined below under this assumption.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 27, 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (U.S. Pub. No. 2006/0200131 A1, hereinafter “Chao”). 
Chao discloses, regarding claim 21, a modular pedicle screw assembly (see Fig. 5) comprising: a bone screw (114) having a threaded bone shaft (118) adapted for insertion in a vertebra (see Fig. 5); a polyaxial inner collet (181) configured in an operative position to clamp (see para. [0065] “to lock the orientation of the bone anchor”) about a head (116) of the bone screw, said head being substantially ball-shaped (161, 162) with a truncated surface (163, 165) wherein the polyaxial inner collet 
Regarding claim 22, wherein the polyaxial inner collet includes a plurality of claw elements (see annotated Fig. 8C below) and the insert is one of a pair of inserts (195a, 195b) frangibly connected to respective of an opposing pair of the plurality of claw 

    PNG
    media_image1.png
    635
    674
    media_image1.png
    Greyscale

Regarding claim 27, also comprising a rod (12) for securement to the seat (see Fig. 7, see para. [0045]).
Regarding claim 36, wherein the seat also includes a pair of legs (see annotated Fig. 5 below) defining a pair of opposing and axially oriented channels arranged for . 

    PNG
    media_image2.png
    897
    628
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao, as applied to claims 21 and 22 above, and in view of Biedermann et al. (U.S. Pub. No. 2011/0152949 A1, hereinafter “Biedermann”). 
Chao discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 23, wherein the seat includes a recess within which the inner collet seats for retention in either the inoperative or operative positions, the inner collet being movable via the inner collet actuator from i) the inoperative position where the head of the bone screw is received within the inner collet with radial separation of the claw elements of the inner collet into the recess of the seat, to ii) the operative position where the head of the bone screw is clamped within the inner collet with 
Biedermann discloses a modular pedicle screw assembly (see Fig. 1), wherein the seat (5) includes a recess (9d) within which the inner collet (8) seats for retention in either the inoperative or operative positions (see para. [0056]), the inner collet being movable via the inner collet actuator from i) the inoperative position where the head of the bone screw is received within the inner collet with radial separation (88) of the claw elements (89) of the inner collet into the recess of the seat (see para. [0056], “pressure element 8 can widen into the space provided by the section 9b”), to ii) the operative position where the head of the bone screw is clamped within the inner collet with clamping of the claw elements about the head of the bone screw (see para. [0052]); wherein the seat includes an aperture (10) formed continuous with the recess (see Fig. 3) and arranged for receipt of the head of the bone screw into the inner collet which is retained in the inoperative position for seating in the recess of the seat (see para. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the seat in Chao to include a recess, annular rebate, annular flange and aperture in view of Biedermann in order to enable bottom loading of the bone screw into the seat, while preventing escaping of the inner collet from the seat and enabling locking of the bone screw.

Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao, as applied to claims 21 and 27 above, and in view of Jackson (U.S. Pub. No. 2009/0062866 A1, hereinafter “Jackson”). 
Chao discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 28, further comprising a locking element operatively coupled to the seat to lock the rod to the seat; regarding claim 29, wherein the inner 
Jackson discloses a modular pedicle screw assembly (1, see Fig. 1), wherein assembly comprises an inner collet actuator in the form of an external set screw (18, see Fig. 1, see para. [0072]) and a locking element in the form of an internal set screw (20, see Fig. 1, see para. [0072]), wherein the external set screw includes a threaded aperture (154, see Fig. 16, see para. [0074]) within which the internal set screw is received (see Figs. 15-16) in order to enable dual independent locking of the rod and the bone anchor (see paras. [0008] and [0087]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner collet actuator in Chao to be an external set screw with a threaded aperture and to include a locking mechanism in the form of an internal set screw in view of Jackson in order to enable dual independent locking of the rod and the bone anchor.

Claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao, as applied to claim 21 above. 
Chao discloses all of the features of the claimed invention, as previously set forth above in the embodiment shown in Figure 1, except regarding claim 32, comprising a uniaxial inner collet including a bearing surface corresponding to the truncated surface of the head of the bone screw, said uniaxial collet configured in a uniaxial configuration of said assembly to substitute for the polyaxial inner collet wherein the bearing surface of said uniaxial collet in an inoperative position permits tilting of the uniaxial collet about a tilt axis of the head of said bone screw; regarding claim 33, wherein the uniaxial inner collet includes a plurality of claw elements together configured in the inoperative position of the inner collet to permit tilting of the inner collet about the tilt axis of the head of the bone screw; regarding claim 34, wherein at least one of the claw elements includes a bearing surface defining the corresponding bearing surface of the uniaxial inner collet configured to cooperate with the truncated surface of the head of the bone screw to permit tilting of the uniaxial inner collet in the inoperative position about the fixed tilt axis of the head of said bone screw; regarding claim 35, wherein the bearing surface of the claw element is one of a pair of opposing bearing surfaces formed in respective of an opposing pair of the plurality of claw elements, the pair of opposing bearing surfaces arranged to cooperate with respective of a pair of the truncated surfaces in the head of the bone screw.
Chao discloses in an alternative embodiment shown in Figure 12, a substitute uniaxial inner collet (180”) with a bearing surface (192” and 194”, see para. [0072]) corresponding to the truncated surface of the head of the bone screw (see Fig. 12, see 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the uniaxial collet with a bearing surface for the polyaxial collet in Chao in order to prevent rotation of the anchor about an axis that extends through the middle of the anchor head 116' substantially parallel to the axis of the rod. 


Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao, as applied to claim 21 above, and in view of Jackson et al. (U.S. Pub. No. 2012/0143266 A1, hereinafter “Jackson”). 
Chao discloses all of the features of the claimed invention, as previously set forth above, Chao further discloses, regarding claim 37, the head of the bone screw has a tilt axis (see para. [0045]); and the insert has a bearing surface (e.g. surfaces of 192 and 194) that determines the angular disposition of the head (see para. [0045]). However fails to further disclose, regarding claim 37, wherein the inner collet includes a pair of radially extending arms aligned with one another and arranged for seating within the pair of opposing channels of the seat thereby orienting the rod at a fixed angular disposition, said angular disposition determined by the angular position of the bearing surface of the uniaxial inner collet relative to the pair of radially extending arms; regarding claim 38, wherein said arms are directionally parallel with the bearing surface of the uniaxial inner collet wherein the rod is oriented substantially perpendicular with the tilt axis of the head of the bone screw about which the inner collet in the operative position is arranged to tilt; and regarding claim 39, wherein the pair of arms of the uniaxial inner collet are directionally perpendicular with the bearing surface of said inner collet wherein the rod is oriented substantially parallel with the tilt axis of the head of the bone screw.
Jackson discloses a modular pedicle screw assembly (see Fig. 1), wherein the inner collet (14) includes a pair of radially extending arms (172) aligned with one another (see Fig. 14) and arranged for seating within the pair of opposing channels (68) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner collet in Chao to include a pair of radially extending arms aligned with the opposing channels of the seat in view of Jackson in order to align the inner collet with the seat. It is noted that the radially extending arms in Jackson would be directionally parallel with the flat sides of the bearing surface and would be directionally perpendicular with the bottom of the bearing surface. 

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (U.S. Pub. No. 2011/0152949 A1, hereinafter “Biedermann”) and in view of Jacofsky et al. (U.S. Pub. No. 2008/0262556 A1, hereinafter “Jacofsky”). 
Biedermann discloses, regarding claim 40, a method of assembling a modular pedicle screw assembly (see para. [0050]), said method comprising the operations: selecting an inner collet (8); loading the selected inner collet within a seat (5) for retention within said seat (see para. [0051]); pressing the selected inner collet and the associated seat over a common-shaped head (3) of a bone screw (1, see para. [0051]) selected from a plurality of bone screws of different shaft diameters and/or lengths (see para. [0050]), the common-shaped head for each of the plurality of bone screws being (a) ball-shaped with a truncated surface (see annotated Fig. 3, see also para. [0050]) and (b) of substantially the same size and shape (see para. [0050]); receiving the common-shaped head of the selected bone screw within the selected inner collet for uniaxial or polyaxial movement depending on whether the selected collet is the uniaxial 

    PNG
    media_image3.png
    385
    345
    media_image3.png
    Greyscale

Biedermann fails to disclose, regarding claim 40, wherein the inner collet is selected from a plurality of inner collets including at least a uniaxial inner collet and a polyaxial inner collet. 
Jacofsky discloses a modular pedicle screw system (see Figs. 18 and 26), wherein the system includes a plurality of inserts (70, 400, see para. [0011]), wherein the plurality of inserts includes at least a uniaxial inner collet (70) and a polyaxial inner collet (400, see para. [0011]) in order to provide the surgeon with a kit (see para. [0011]) that enables the screw to perform with different functionalities that would be applicable with different surgical procedures (see para. [0009]). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Hannen (U.S. Pub. No. 2014/0343617 A1) discloses a uniplanar screw assembly with a saddle (106) and an insert (180).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773